DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, recites “a rotation shaft” which is indefinite because it is unclear what the difference is between the rotation shaft from line 4 and the rotation shaft from line 2.  Are there two different rotation shafts?  Should line 4 be changed to --the rotation shaft--?
Claim 6, line 7, recites “a second flow path” which is indefinite because it is unclear how there can be a second flow path without a previously claimed first flow path.  A first flow path is claimed in claim 5, but claim 6 does not depend from claim 5.  Where is a first flow path formed?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al. (JP 3852208 B2; see Applicant provided machine translation) in view of Haneishi et al. (US 7,044,276 B2).
Regarding claim 1, Sakagami et al. discloses a dynamic damper for suppressing vibration generated by a gear (62) attached to a rotation shaft (61), the dynamic damper comprising:
a mass body (61e) that is disposed inside a rotation shaft having a hollow shape and extends along a shaft center (the center of 61) of the rotation shaft; and
an elastic body (61d) that couples the mass body to the rotation shaft.
Sakagami et al. does not disclose a flow path for lubricating liquid to flow is provided between an inner peripheral surface of the rotation shaft and the mass body, and the flow path is formed by the inner peripheral surface of the rotation shaft at an axial position where the elastic body is disposed.
Haneishi et al. teaches a flow path (each 41A and the space between each 22 in Figure 2) **[for lubricating liquid to flow is provided between an inner peripheral surface (the inner surface of 2) of a rotation shaft (2) and a mass body (30)]**, and the flow path is formed by the inner peripheral surface of the rotation shaft at an axial position where an elastic body (40) is disposed for the purpose of suppressing stress concentration on the elastic body thus improving the durability of the dynamic damper (Column 3 / Lines 24-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic damper of Sakagami et al. to have a flow path for lubricating liquid to flow provided between an inner peripheral surface of the rotation shaft and the mass body, and to have the flow path formed by the inner peripheral surface of the rotation shaft at an axial position where the elastic body is disposed for the purpose of suppressing stress concentration on the elastic body thus improving the durability of the dynamic damper, as taught by Haneishi et al.
Regarding claim 2, Sakagami et al. in view of Haneishi et al. discloses that the mass body is **[vibratable to a linear motion state in which the mass body reciprocates along the shaft center of the rotation shaft]**,
the elastic body includes:
a first contact surface (the surface of 40 that is in direct contact with the flat surface of 31 in Figure 1B; Haneishi et al.) that is in contact with the mass body and parallel to an axial direction of the rotation shaft; and
a second contact surface (the surface of 40 that is in direct contact with the non-flat surface of 31 in Figure 1B; Haneishi et al.) that is in contact with the mass body at a position different from the first contact surface and not parallel to the axial direction of the rotation shaft,
**[when the gear generates vibration so as to fall from a radial direction (up and down in Figure 4 of Sakagami et al.) of the rotation shaft to an axial direction side of the rotation shaft, compressive stress acts on the elastic body by the mass body vibrating so as to push the first contact surface in response to the vibration, and
when the gear generates vibration along the axial direction of the rotation shaft, compressive stress acts on the elastic body by the mass body coming in the linear motion state in response to the vibration and vibrating so as to push the second contact surface]**.
Regarding claim 4, Sakagami et al. in view of Haneishi et al. discloses a holder (20; Haneishi et al.) having a tubular shape (20 of Haneishi et al. is tubular as much as Applicant’s holder [element 23] is tubular thus meets the claim limitation), which is attached to the inner peripheral surface of the rotation shaft and integrally holds the mass body and the elastic body, wherein the flow path is formed by the inner peripheral surface of the rotation shaft and the holder (see Figures 1B and 2).
Regarding claim 6, Sakagami et al. in view of Haneishi et al. discloses that the holder includes:
a first outer peripheral surface (22) in contact with the inner peripheral surface of the rotation shaft; and
a second outer peripheral surface (21A), which is not in contact with the inner peripheral surface of the rotation shaft, and the flow path includes a second flow path (see Figure 1A) formed by the inner peripheral surface of the rotation shaft and the second outer peripheral surface.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 3, 5, 7, and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
M. R. Butler, Jr. et al. (US 3,075,406) discloses a dynamic damper that is located inside of a rotational shaft, the dynamic damper being comprised of a mass body and an elastic body, and a flow path is formed between the elastic body and an inner circumferential surface of the rotational shaft.
Ono (US 2022/0128142 A1) discloses a dynamic damper that has similar structural features as the current invention.
Gautheron (US 5,865,429) discloses a dynamic damper that is formed from a mass body, an elastic body attached to the mass body, and a holder that surrounds the elastic body, flow paths are formed between the elastic body and the holder, and flow paths are located on the exterior circumferential surface of the holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656